                                                                   Honorable Christopher M. Alston
1                                                                  Chapter 11
                                                                   Hearing Date: July 2, 2020
2                                                                  Hearing Time: 930 a.m.
                                                                   Location: TELEPHONIC
3                                                                  Response Date: At the hearing
4

5

6

7
                                  UNITED STATES BANKRUPTCY COURT
8                                 WESTERN DISTRICT OF WASHINGTON

9
      In re                                            No. 20-11541-CMA
10
      V S INVESTMENTS ASSOC LLC,                       UNITED STATES TRUSTEE’S MOTION TO
11                                                     CONVERT OR DISMISS CHAPTER 11 CASE

12                            Debtor.
13
              Acting United States Trustee for Region 18, Gregory M. Garvin (“U.S. Trustee”), hereby
14
      moves the Court for an order converting or dismissing this chapter 11 case because of the failure
15
      of VS Investment Assoc LLC (the “Debtor”) to provide proof of adequate insurance on estate
16
      assets (the “Motion”). In support of the Motion, the U.S. Trustee represents and alleges as
17
      follows:
18
              1.     This Court has jurisdiction over the Motion pursuant to 11 U.S.C. §§ 307 and
19
      1112(b).
20
              2.     The U.S. Trustee brings the Motion pursuant to the U.S. Trustee’s authority to
21
      supervise the administration of bankruptcy cases under 28 U.S.C. § 586(a)(3) and pursuant to 11
22
      U.S.C. § 1112(b)(1). Because lack of insurance is the basis for relief, this Motion may be
23
      brought on seven days’ notice pursuant to Local Bankruptcy Rule 2015-1(d).
24
              3.     As stated in the Declaration of Young-Mi Petteys in Support of the Motion
25
      (“Petteys Decl.”), filed herewith:
26

      UNITED STATES TRUSTEE’S MOTION                                     Office of the United States Trustee
      TO CONVERT OR DISMISS CHAPTER 11                                                   700 Stewart Street
      CASE - 1                                                                                   Suite 5103
                                                                                  Seattle, WA 98101-1271
                                                                         206-553-2000, 206-553-2566 (fax)
     Case 20-11541-CMA         Doc 32      Filed 06/25/20   Ent. 06/25/20 08:18:38          Pg. 1 of 3
 1                 a. The Debtor filed this chapter 11 case on May 29, 2020. (Pettey’s Decl. ¶ 5.)
 2                 b. The Debtor timely provided some proof of insurance on June 5, 2020. (Id. at ¶ 6.)
 3
                   c. On June 15, 2020, the Debtor filed the balance of it Schedules and its Statement of
 4                    Financial Affairs (“SOFA”). (Id. at ¶ 7.)

 5                 d. On June 17, 2020, the Debtor, through principals Viktoriya and Valentin Stelmakh,
                      and its counsel, Brad Puffpaff, participated in a telephonic initial debtor interview
 6                    with Young-Mi Petteys, Bankruptcy Analyst with the U.S. Trustee’s Office. (Id. at
                      ¶ 8.) During the initial debtor interview, Ms. Petteys informed the Stelmakhs and
 7
                      Mr. Puffpaff that, based on the Schedules, that the Debtor had not provided proof
 8                    of insurance covering its real property in Seattle. (Id.) The Debtor expressed that
                      it was actively trying to obtain insurance coverage. (Id.)
 9
                   e. Following the initial debtor interview, Ms. Petteys sent Mr. Puffpaff an email
10                    regarding the insurance requirement for the Seattle property, and requested that
                      proof of insurance be provided by Monday, June 22, 2020. (Id. at ¶ 9.)
11
                   f. Mr. Puffpaff stated in a responsive email to Ms. Petteys that the Debtor had found
12
                      insurance and was in the process of securing coverage. (Id. at ¶ 10.) However, as
13                    of this filing, the U.S. Trustee’s Office has not received proof of insurance
                      covering the Seattle property. (Id. at ¶ 11.)
14

15            4.       Bankruptcy Code section 1112(b) provides that “absent unusual circumstances

16    specifically identified by the court that establish that the requested conversion or dismissal is not

17    in the best interests of creditors and the estate, the court shall convert a case under chapter 11 to

18    a case under chapter 7 or dismiss a case under chapter 11, whichever is in the best interests of

19    creditors and the estate, if the movant establishes cause.” 11 U.S.C. § 1112(b)(1). 1 Section

20    1112(b) establishes a two-step analysis for addressing questions of conversion or dismissal.
      First, the court must determine whether cause exists for conversion or dismissal. Second, the
21
      court must “apply a ‘balancing test’ to choose between conversion or dismissal based upon the
22
      ‘best interests of the creditors and the estate.’” In re AVI, Inc., 389 B.R. 721, 729 (B.A.P. 9th
23
      Cir. 2008), citing In re Nelson, 343 B.R. 671, 675 (B.A.P. 9th Cir. 2006); see also In re Owens,
24

25   1
    Although “cause” is not defined, § 1112(b)(4) contains a non-exclusive list of circumstances
26 constituting “cause” for purposes of section 1112(b). See 11 U.S.C. § 1112(b)(4); In re Young,
   409 B.R. 508, 512 (Bankr. D. Idaho 2009).
         UNITED STATES TRUSTEE’S MOTION                                     Office of the United States Trustee
         TO CONVERT OR DISMISS CHAPTER 11                                                   700 Stewart Street
         CASE - 2                                                                                   Suite 5103
                                                                                     Seattle, WA 98101-1271
                                                                            206-553-2000, 206-553-2566 (fax)
     Case 20-11541-CMA           Doc 32     Filed 06/25/20     Ent. 06/25/20 08:18:38          Pg. 2 of 3
1
      552 F.3d 958, 960-61 (9th Cir. 2009) (court must consider interests of all creditors).
2
             5.      Cause exists pursuant to 11 U.S.C. § 1112(b) to convert or dismiss the chapter 11
3
      case, whichever the Court determines to be in the best interest of creditors, because the Debtor
4
      has not provided proof of adequate insurance, thereby potentially exposing the estate to
5
      postpetition liability. 11 U.S.C. § 1112(b)(4)(C).
6
             6.      The U.S. Trustee is not aware of any “unusual circumstances” present that justify
7
      not converting or dismissing the chapter 11 case.
8
             7.      The U.S. Trustees submits that dismissal may be in the best interests of creditors
9
      because the current scheduled value of the Debtor’s real property is less than the scheduled value
10
      of liens attached to such property. (Dkt. # 17, Schs. A/B and D.) The Debtor’s Schedule A/B
11
      also includes “work in progress” on a construction project for ten townhomes, but the scheduled
12
      value of $4,050,000 is an estimate of what their value will be when construction of these homes
13
      is completed. (Dkt. # 17, p. 4.)
14
             Attached hereto are alternative proposed orders.
15
             WHEREFORE, the U.S. Trustee respectfully requests that the Court enter its Order
16
      converting this chapter 11 case to a case under chapter 7, or dismissing this chapter 11 case,
17    whichever the Court determines to be in the best interest of creditors.
18           DATED this 25th day of June, 2020.
19
                                                           Respectfully submitted,
20
                                                           GREGORY M. GARVIN
21                                                         Acting United States Trustee for Region 18
22                                                          /s/ Hilary Bramwell Mohr
                                                           Hilary Bramwell Mohr, WSBA #40005
23
                                                           Attorney for United States Trustee
24

25

26

      UNITED STATES TRUSTEE’S MOTION                                      Office of the United States Trustee
      TO CONVERT OR DISMISS CHAPTER 11                                                    700 Stewart Street
      CASE - 3                                                                                    Suite 5103
                                                                                   Seattle, WA 98101-1271
                                                                          206-553-2000, 206-553-2566 (fax)
     Case 20-11541-CMA         Doc 32     Filed 06/25/20     Ent. 06/25/20 08:18:38          Pg. 3 of 3
